Name: Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  animal product
 Date Published: nan

 No L 3/ 18 Official Journal of the European Communities 7 . 1 . 82 COMMISSION REGULATION (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries respect of the quantities which may be imported in excess of the quantities stated in the licence ; Whereas provision should be made for the Member States to forward information relating to the imports in question ; Whereas this Regulation incorporates the provisions of Regulation (EEC) No 2663 /80 (6), as last amended by Regulations (EEC) No 3463/80 0, (EEC) No 3379/80 (8), (EEC) No 3380/80 (9), as last amended by Regulations (EEC) No 1063/81 ( l0) and (EEC) No 1102/81 (n ) ; whereas these Regulations should there ­ fore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3), and in particular Article 1 (2) thereof , Whereas Regulation (EEC) No 2641 /80 provided that the issue of import licences for products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff originating in certain non-member countries shall be subject to the production of a certifi ­ cate for export to the European Economic Community issued by the exporting non-member country ; whereas it is necessary to lay down rules for applying that system ; Whereas the exporting non-member countries concerned have undertaken to issue certificates for export for the products in question ; whereas it is necessary to specify the model for such certificates and to lay down rules for their use ; Whereas the certificate for export to the European Economic Community must be issued by an issuing authority situated in a non-member country ; whereas that authority must provide all guarantees necessary to ensure the proper functioning of the system in ques ­ tion ; Whereas it is necessary to limit the said imports to the quantities provided for in the voluntary restraint agree ­ ments ; whereas it is accordingly necessary to derogate from Commission Regulation (EEC) No 3183/80 (4), as last amended by Regulation ( EEC) No 2646/81 (*), in The issue of the import licence referred to in the first indent of Article 1 ( 1 ) of Regulation (EEC) No 2641 / 80 shall be subject to the production of the certi ­ ficate for export to the European Economic Commu ­ nity, hereinafter referred to as 'certificate for export ' referred to in the second indent of the same para ­ graph . Article 2 1 . The certificate for export shall be made out in one original and at least one copy on a form whereof a specimen is given in Annex I or Annex II . The size of the form shall be approximately 210 x 297 mm . The paper to be used shall weigh not less than 40 g/m2 and shall be white in colour. 2 . The forms shall be printed and completed in one of the official languages of the Community ; they may also be printed and completed in the official language or in one of the official languages of the exporting country. (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . (*) OJ No L 90 , 4 . 4 . 1981 , p . 26 . (3) OJ No L 275 , 18 . 10 . 1980 , p . 2 . (*) OJ No L 338 , 13 . 12 . 1980 , p . 1 . n OJ No L 259 , 12 . 9 . 1981 , p . 10 . (o) OJ No L 276, 20 . 10 . 1980 , p . 24 . O OJ No L 363 , 31 . 12 . 1980 , p . 10 . ( 8 ) OJ No L 355 , 30 . 12. 1980 , p . 27 . O OJ No L 355 , 30 . 12 . 1980 , p . 32 . H OJ No L 111 , 23 . 4 . 1981 , p . 21 . (") OJ No L 116 , 28 . 4 . 1981 , p . 14 . 7. 1 . 82 Official Journal of the European Communities No L 3/ 19 enabling the particulars appearing on certificates for export to be verified . 2 . The list shall be revised if the condition referred to in paragraph 1 (a) is no longer satisfied or if an issuing authority does not fulfil one of the obligations which it has assumed . 3 . The original and the copies thereof shall be either typewritten or handwritten . In the latter case, they must be completed in ink and in block capitals . 4 . Each certificate for export shall bear an indivi ­ dual serial number allocated by the issuing authority referred to in Articlc 4. The copies shall bear the same serial number as the original . Article 6 Article 3 1 . The import licence referred to in the first indent of Article 1 ( 1 ) of Regulation (EEC) No 2641 /80 shall be issued not later than the working day following that on which the application is lodged . It shall be valid until the final date of validity of the certificate for export submitted in accordance with Article 1 . 2 . Pursuant to the fourth indent of Article 1 ( 1 ) of Regulation (EEC) No 2641 /80 , no security shall be required for the issue of the import licence referred to in paragraph 1 . 3 . The import licence must be returned to the issuing agency as soon as possible and not later than the time of its expiry . 1 . The certificate for export shall be valid for three months from its date of issue. The original of the certificate shall be submitted , together with a copy, to the competent authorities at the time when the application for the corresponding import licence is submitted. 2 . The original shall be retained by the authority issuing the import licence . However, where the appli ­ cation for an import licence relates to only part of the quantity appearing on the certificate for export, the issuing authority shall state on the latter the quantity in respect of which it has been used and, after having affixed its stamp thereto , shall pass it to the party concerned . Article 7 Article 4 1 . The application for an import licence and the licence itself shall bear, in space 14, the name of the non-member country of origin . It shall be obligatory to import from the country stated in the licence . 2 . The licence shall show, in space 20 (a), one of the following forms of words :  'Levy limited to 10 % ad valorem (application of Regulation (EEC) No 19/82)'; 1 . A certificate for export shall be valid only if it is duly completed and endorsed , in accordance with the provisions of this Regulation and the instructions appearing in Annex I or Annex II , by an issuing authority appearing on the list given in Annex III . 2 . The certificate for export shall be deemed to have been duly endorsed if it specifies the place and date of issue and the final date of validity , and if it bears the stamp of the issuing authority and the signature of the person or persons empowered to sign it .  ' Importafgiften begrÃ ¦nses til 10 % af vÃ ¦rdien (jf . forordning (EÃF) nr . 19/82)';  'BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 % des Zollwerts (Anwendung der Verordnung (EWG) Nr. 19/82)' ; Article 5  'Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã  10% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ± (Ã ­Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ¬Ã Ã ¹Ã  . 19/82V ; '1 . An issuing authority appearing on the list set out in Annex III must :  'PrÃ ©lÃ ¨vement limitÃ © Ã 10 % ad valorem (applica ­ tion du rÃ ¨glement (CEE) n 0 19/82)';  'Prelievo limitato al 10 % ad valorem (applica ­ zione del regolamento (CEE) n . 19 /82)';  'Heffing beperkt tot 10 % ad valorem (toepassing van Verordening (EEG) nr . 19 /82)'; (a) be recognized as such by the non-member expor ­ ting country ; (b) undertake to verify the particulars appearing on certificates for export ; (c) undertake to communicate periodically to the Commission the quantities in respect of which certificates for export are issued, broken down according to destination ; (d) undertake to supply to the Commission and to the Member States on request any item of information Notwithstanding Article 8 (4) of Regulation (EEC) No 3183 /80 the quantity placed in free circulation may not exceed that indicated in spaces 10 and 11 of the import licence ; the figure 0 shall be entered for this purpose in space 22 of the said licence . No L 3/20 Official Journal of the European Communities 7 . 1 . 82 Article 8 October respectively ; they shall also communicate before the 31 January each year the final cumulative total of import licences issued during the course of the previous year. Article 9 Regulations (EEC) No 2663/80 , (EEC) No 3379/80, (EEC) No 3380/80 and (EEC) No 1102/ 81 are hereby repealed . 1 . Member States shall communicate to the Commission before the fifth working day of each month , by telex, the quantities, by product and by origin , in respect of which during the preceding month :  the import licences referred to in Article 1 have been issued,  the import licences returned to the issuing agency pursuant to Article 6 (3) have been used . 2 . Member States shall communicate to the Commission before the 1 5 July, 1 5 September and 1 5 November each year, the cumulative situation in respect of import licences issued for the periods January to June , January to August, and January to Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 January 1982. For the Commission Poul DALSAGER Member of the Commission 2 . No1 . Exporter ORIGINAL 3 . ISSUING AUTHORITY 4. Consignee (optional ) 5 . Country of destination 6 . Means of transport at the outset CERTIFICATE FOR EXPORT TO THE EEC OF SHEEPMEAT AND GOATMEAT 8 . Net mass (kg )7 . Marks , numbers, number and kind of packages ; description of goods (nature and presentation of the product, whether the meat is fresh , chilled or frozen ) 9 . Net mass (kg) ( in words) 10 . CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the quantity shown on this certificate represents ... kg carcase mass ( 1 ) of the total quantity covered by the voluntary restraint agreement concluded with the European Economic Community . Place Date 11 . Expiry date (Stamp of the issuing authority) ( Signature (') Use the conversion coefficients used in the voluntary restraint agreement . class="page"> 1 . Exporter 2 . No ORIGINAL 3 . ISSUING AUTHORITY 4 . Consignee (optional ) 5 . Country of destination CERTIFICATE FOR EXPORT TO THE EEC OF SHEEP, GOATS, SHEEPMEAT AND GOATMEAT 6 . Means of transport at the outset 7 . Marks, numbers, number and kind of packages ; description of goods 8 . Net mass ( kg) 9 . Net mass ( kg ) ( in words) 10 . CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the quantity shown on this certificate represents . . . kg carcase mass ( 1 ) of the total quantity covered by the voluntary restraint agreement concluded with the European Economic Community . Place Date 11 . Expiry date ! (Stamp of the issuing authority) (Signature ) (') Use the conversion coefficients used in the voluntary restraint agreement . class="page"> 7 . 1 . 82 Official Journal of the European Communities No L 3/25 ANNEX III List of authorities in exporting countries empowered to issue export licences I. Junta nacional de carnes for Argentina . II . Australian Meat and Livestock Corporation for Australia . III . Bundesministerium fÃ ¼r Land- und Forstwirtschaft for Austria. IV . RODOPAIMPEX for Bulgaria . V. TERIMPEX for Hungary. VI . Ministry of Trade for Iceland. VII . New Zealand Meat Producers Board for New Zealand. VIII . ANIMEX for Poland. IX. PRODEXPORT for Romania. X. Instituto nacional de carnes (INAC) for Uruguay. XI . Samoupravni fond za unapredenje proizvodnje plasmana stoke i stocnih proivoda for Yugoslavia .